DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Slemmer et al. (US 5365129 and Slemmer hereinafter)
Regarding claim 1, Slemmer discloses an apparatus [figs. 1-2], comprising: a comparator [30, fig. 1] configured to generate an output [OUT, fig. 1] based on a comparison of a reference voltage [Voltage at node B, fig. 1] to a trigger voltage [voltage at node A, fig. 1]; and a compensation circuit [circuit comprising e.g. 22, 24, 27, 29] comprising at least one compensation transistor [22/24] configured to compensate for at least one process variation of the comparator [see col. 3, ln 10-67 and col. 4, ln, 1-67].

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0084833 and Kim hereinafter) in view Slemmer et al.  
Regarding claim 8, Kim discloses a system (see figs. 3-4), comprising: a plurality of detectors each comprising: [multi-level detector (100), figs. 3-4], a plurality of charge pumps [40-1 to 40-n], and wherein each of the charge pumps is associated with at least one of the plurality of detectors [e.g. charge pump 1 associate with detector 100-1, charge pump 2 associate with detector 100-2, figs. 3-4], wherein each of the charge pumps is configured to generate a predetermined charge [output charge of 40-1 to 40-n]. Kim does not explicitly discloses: a current comparator configured to generate an output by comparing a reference voltage to a trigger voltage, wherein the trigger voltage is determined by one or more process variations of 
However, Slemmer discloses an apparatus [figs. 1-2], comprising: a current comparator [30, fig. 1] configured to generate an output [OUT, fig. 1] by comparing a reference voltage [Voltage at node B, fig. 1] to a trigger voltage [voltage at node A, fig. 1]; wherein the trigger voltage is determined by one or more process variations of the current comparator; and a compensation circuit [circuit comprising e.g. 22, 24, 27, 29] comprising at least one compensation transistor [22/24] configured to compensate for at least one process variation of the comparator [see col. 3, ln 10-67 and col. 4, ln, 1-67]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the detectors [fig. 3] of Kim by incorporating the comparator and the compensation circuit as thought in Slemmer in order to have stable operation of detection circuit.
Regarding claim 9, Kim in view of Slemmer discloses wherein the predetermined charge generated by each of the charge pumps is equal [identical charge pump output since charge pumps structure identical, see figs. 3-4, ref. Kim].
Regarding claim 12, Kim in view of Slemmer discloses wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator [col. 7, lines 18-49, ref. Slemmer].
Claims 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slemmer et al. in view of Kim et al. (US 2002/0084833 and Kim hereinafter) further in view of Tran et al. (US 2006/0202668 and Tran hereinafter).

However, Kim discloses (see figs. 3-4) a detector circuit [100, fig. 3] having a plurality of detectors [multi-level detector (100), figs. 3-4], and a multi-cell charge/discharge circuit [400, fig. 3] having a plurality of charge pumps [40-1 to 40-n], wherein each of the charge pumps is configured to generate a charge [output charge of 40-1 to 40-n]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Slemmer by incorporating the plurality of charge pumps as thought in Kim in order to provide charge pump energy. Slemmer in view of Kim does not explicitly discloses wherein each of the plurality of charge pumps are configured to generate a pre-charge voltage and a boost voltage, and wherein each of the plurality of charge pumps is configured to output a pre-charge voltage in response to a first signal and a boost voltage in response to a second signal.
However, Tran discloses [see figs. 1-3, para. 37] wherein a charge pump [200, fig. 2 with boost 300 of fig. 3] configured to generate a pre-charge voltage [precharge voltage at node 320, fig. 3] and a boost voltage [boost voltage at node 320, fig. 3], and wherein each of the plurality of charge pumps is configured to output a pre-charge voltage [precharge voltage at node 320, fig. 
Regarding claim 15, Slemmer in view of Kim further in view of Tran discloses wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in the reference voltage [col. 7, lines 18-49, ref. Slemmer]..
Regarding claim 17, Slemmer in view of Kim further in view of Tran discloses wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator [col. 7, lines 18-49, ref. Slemmer].
Regarding claim 19, Slemmer in view of Kim further in view of Tran discloses wherein the detector circuit is configured to generate an n-bit output [DETn-DET1, figs. 3-4, ref.  Kim] to activate one or more of the plurality of charge pumps based on an output of the comparator [by comparing VPP and VREF, fig. 3 of ref. Kim].
Regarding claim 20, Slemmer in view of Kim further in view of Tran discloses wherein n is a number of charge pumps [40-n …40-2, 40-1, fig. 3] in the plurality of charge pumps.
Allowable Subject Matter
Claims 2-3, 5-7, 10-11, 13, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.